Dismissed and Memorandum Opinion filed June 2, 2005








Dismissed and Memorandum Opinion filed June 2, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00202-CR
____________
 
PETER GORDON
OKOME, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 7
Harris County,
Texas
Trial Court Cause No. 1262944
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of nolo contendere to
possession of marijuana.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
placed appellant on deferred adjudication community supervision for six months
on November 18, 2004, and assessed a $100.00 fine.  Appellant filed a timely notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and he waived any right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 2, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).